Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2016

                                      No. 04-16-00347-CV

               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                                v.

                                   Gregorio G. PAREDES Jr.,
                                            Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,016
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s record was due July 5, 2016, but was not filed. On July 6, 2016, the court
reporter filed a notification of late record stating the record was not filed because has neither
requested the record nor paid or made arrangements to pay the reporter’s fee to prepare the
record, implying that appellant is not entitled to the record without paying the fee. See TEX. R.
APP. P. 34.6(b), 35.3(b).

        We therefore ORDER appellant to provide written proof to this court on or before July
18, 2016 that: (1) appellant has requested preparation of the record; (2) the reporter’s fee has
been paid or arrangements satisfactory to the reporter have been made to pay the reporter’s fee;
or (3) appellant is entitled to the record without prepayment of the reporter’s fee. See TEX. R.
APP. P. 35.3(b). If appellant fails to respond within the time provided, appellant=s brief will be
due August 4, 2016 — thirty days from the date the clerk’s record was filed in this court, and the
court will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        We order the clerk of this court to serve copies of this order on all counsel and the court
reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court